                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



vVAYNE HOUFF,                                            Case No. 6:17-cv-01767-CL
                                                          OPINION AND ORDER
             Petitioner,

      vs.

GARRETT LANEY, Superintendent,
Oregon State Correctional Institution,

             Respondent.


AIKEN, District Judge:

      United States Magistrate Judge Mark D. Clarke issued a Findings and

Recommendation ("F&R") (doc. 33) on May 14, 2019, recommending that Petitioner

Wayne Houffs Petition for Writ of Habeas Corpus (doc. 1) be denied. Judge Clarke

further recommended petitioner be denied a Certificate of Appealability because

petitioner has not made a substantial showing of the denial of a constitutional right

under 28 U.S.C. § 2253(c)(2). Petitioner timely filed objections (doc. 37) to the F&R




Page 1- OPINION AND ORDER
to which respondent responded (doc. 38). The matter is now before me pursuant to

28 U.S.C. § 636(b)(l) and Federal Rule of Civil Procedure 72(b).

      When a party objects to any portion of a Magistrate Judge's F &R, the district

court must make a de nova determination of that portion of the F&R. 28 U.S.C. §

636(b)(l); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane).

      I have carefully considered petitioner's objections and conclude there is no

basis to modify the F &R. I have also reviewed the pertinent portions of the record de

nova and find no errors in the F&R.

                                   CONCLUSION

      The Court ADOPTS Magistrate Judge Clarke's F&R (doc. 33) and therefore

petitioner's Petition for Writ of Habeas Corpus (doc. 1) is DENIED. A Certificate of

Appealability is denied because petitioner has not made a substantial showing of the

denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

      IT IS SO ORDERED.

      Dated t h i ~ day of July 2019.




                                    Ann Aiken
                            United States District Judge




Page 2- OPINION AND ORDER
